    Case: 1:11-cr-00012-SL Doc #: 1254 Filed: 05/07/21 1 of 2. PageID #: 6593




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                           )        CASE NO. 1:11-cr-12-11
                                                    )
                            PLAINTIFF,              )        JUDGE SARA LIOI
                                                    )
vs.                                                 )
                                                    )        ORDER ON VIOLATION OF
                                                    )        CONDITIONS OF SUPERVISED
                                                    )        RELEASE
KYRON MARLIN,                                       )
                                                    )
                           DEFENDANT.               )


           A Violation Report was filed in this case on December 27, 20181. The Court

referred this matter to Magistrate Judge Jonathan D. Greenberg to conduct appropriate

proceedings and to file a report and recommendation. Magistrate Judge Greenberg

reported that a supervised release violation hearing was held on February 5, 2021. The

defendant admitted to the following violations:

           1. New Law Violation;
           2. Failure to Inform Probation Office of change of address.

           The magistrate judge filed a report and recommendation on February 5, 2021, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release as set forth in violation numbers 1 and 2.

           A final supervised release violation hearing was conducted on May 7, 2021.

Present were the following: Assistant United States Attorney Patrick Burke, representing

the United States; Attorney Jeffrey Lazarus, representing the defendant; the defendant


1
    A Supplemental Information Report containing updated information was filed on January 6, 2021.
 Case: 1:11-cr-00012-SL Doc #: 1254 Filed: 05/07/21 2 of 2. PageID #: 6594




Kyron Marlin and United States Probation Officer Nathaniel Colbert.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of the terms and conditions of his

supervised release as set forth in violation numbers 1 and 2.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 12

months with credit for time served to date beginning February 17, 2021. The Court

recommends that the defendant be placed at FCI Tucson or FCI Safford, or any facility as

close to Chandler, Arizona as possible, so that he can be as close to his family as

possible.

       No Supervised Release to follow.

       IT IS SO ORDERED.


Dated: May 7, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
